IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                                Assigned on Briefs July 21, 2010

                    DAMIEN TOLSON v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Lawrence County
                           No. 27077    Robert L. Jones, Judge


                     No. M2009-00724-CCA-R3-PC - Filed July 29, 2010


The petitioner, Damien1 Tolson, appeals the denial of his petition for post-conviction relief
from his first degree premeditated murder conviction, arguing that the post-conviction court
erred in finding that he received effective assistance of counsel. After review, we affirm the
denial of the petition.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J ERRY L. S MITH and R OBERT
W. W EDEMEYER, JJ., joined.

John E. Herbison, Nashville, Tennessee, for the appellant, Damien Tolson.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; T. Michel Bottoms, District Attorney General; and James G. White, II, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                               OPINION

                                                 FACTS

       The petitioner was convicted of the first degree premeditated murder of Sherry Pogue
and sentenced to life imprisonment. This court affirmed his conviction on direct appeal, and
the Tennessee Supreme Court denied his application for permission to appeal. State v.
Damiean Devon Tolson, No. M2005-01085-CCA-R3-CD, 2006 WL 3831234 (Tenn. Crim.


        1
         We utilize the spelling of the petitioner’s name from the original post-conviction petition.
However, the amended post-conviction petition and this court’s opinion on direct appeal contain the spelling,
“Damiean.”
App. Dec. 28, 2006), perm. to appeal denied (Tenn. Apr. 16, 2007). Our direct appeal
opinion provides the following summary of the evidence presented at the petitioner’s trial:

              Brian Serrett testified that on July 29, 2003, he and Sherry Pogue, the
       victim, went to the North End Market in Lawrenceburg, Tennessee, to look
       for the [petitioner] in hopes of “get[ting] some dope.” Serrett did not know
       the [petitioner] prior to this time, but the [petitioner] and victim had evidently
       conducted business on previous occasions. As Serrett and the victim pulled
       into the market, the [petitioner] approached the car and handed the victim
       several rocks of crack cocaine to which the victim responded that she could
       “do better than that in Mt. Pleasant.” The [petitioner] then got into the
       backseat of the car and said he needed to go to Mt. Pleasant to “[g]et some
       more dope.” Serrett told the [petitioner] that he was not going to Mt. Pleasant,
       but he could get the [petitioner] some drugs around the corner.

               Serrett testified that the [petitioner] gave him $100 and the [petitioner]
       and victim got out of the car. Serrett drove around the corner to Shirley and
       Sidney Richardson’s house and asked a Jerry Collier to drive the car back to
       the market and tell the [petitioner] and victim that Serrett had left. Collier
       delivered the car and returned to the Richardson house, and soon after the
       [petitioner] and victim also arrived at the house. While the victim was still in
       her car, the [petitioner] approached the house inquiring about his money.
       Serrett stepped out onto the front porch and told the [petitioner] that it would
       be a minute.

               Serrett recalled that Sidney Richardson went outside and started
       arguing with the [petitioner]. Richardson followed the [petitioner] out into
       the yard and the [petitioner] picked up a plate and threw it at Richardson. The
       [petitioner] got into the car with the victim and they drove away. Shirley
       Richardson took Serrett home and Serrett still had the [petitioner’s] money.

              Geraldine Hicks testified that she was working at the North End
       Market on July 29, 2003. Hicks noticed that the victim came into the market
       around 8:30 p.m. and stood around for about ten minutes acting like she was
       waiting on someone. The victim paced around outside the market and
       eventually got into a car and left. Hicks remembered that the [petitioner] was
       in the market at the same time as the victim, but she did not know if they had
       arrived together. Hicks stated that the market’s policy was to close as close
       to 9:00 p.m. as possible.


                                              -2-
              Ronda Cathy testified that she was also working at the North End
       Market on July 29, 2003. Cathy saw the victim and the [petitioner] in the
       market at the same time around 8:30 p.m., but the [petitioner] left before the
       victim. The victim left the store about ten minutes after the [petitioner] and
       got into the passenger seat of her car. The [petitioner] was wearing a gray
       sweatshirt and blue jeans that night, which was not unusual for the [petitioner]
       even though it was July.

               Sidney Richardson, also known as Amber Brant,2 testified that the
       victim was her cousin and on July 29, 2003, she saw the victim at the North
       End Market around 8:15 p.m. waiting for someone to return in her car to pick
       her up. Brant returned to her house and Serrett showed up about 8:30. After
       Serrett had been at her house for five minutes, the [petitioner] showed up and
       asked Serrett about his money. The [petitioner] left, then returned a few
       minutes later, and talked to Serrett around the side of the house. Apparently,
       the [petitioner] wanted his money back and Serrett would not give it to him.
       Brant recalled that the [petitioner] was mad and upset.

               Brant testified that the [petitioner] left again and came back a few
       minutes later with the victim in the victim’s car. Brant recalled that Serrett
       had run out the back door of the house, and she approached the [petitioner]
       and told him not to come back. The [petitioner] told Brant that Serrett had
       told him that Brant and the victim had his money. The [petitioner] said that
       “I bet I get my money, or I’ll mess somebody up.” The [petitioner] and victim
       left the house between 8:45 and 9:00 p.m.

               Brant testified that the [petitioner] returned to her house around 9:15
       p.m. in another car driven by one of the [petitioner’s] female relatives. The
       [petitioner] told Brant that “he’d messed [her] cousin up, and to bring [her]
       butt out there and see if he don’t pop [her].” Brant approached the [petitioner]
       and the [petitioner] reached in the car, got a plate, hit her on the side of the
       ear, and left.

               On cross-examination, Brant admitted that she did not give a statement
       to police until nine days after the shooting because she was afraid if she talked
       to the police she would be arrested on outstanding probation violation
       warrants. Brant said that the [petitioner] was wearing a white shirt and dark

       2
        Apparently, Sidney Richardson was born a male, but changed his sex and now goes by Amber
Brant. Hereinafter, we will refer to Sidney Richardson as “Brant” or “Amber Brant.”

                                              -3-
pants every time she saw him that night, except the time he pulled up and hit
her with the plate when he was wearing darker clothes. Brant recalled that
Serrett was driving the victim’s car when she saw the victim at the North End
Market around 8:15 p.m. waiting on someone to pick her up.

       Cynthia Smith testified that she and a friend, Donna Oliver, were
driving on Watson Drive during the late evening hours of July 29, 2003, when
she saw a black car on the side of the road. When their headlights shined on
the black car, a woman exited the driver’s side and a man exited the
passenger’s side. The woman ran toward their vehicle “hollering, help me.”
Smith and Oliver traveled up the road approximately two miles and called 911
from a store at 8:55 p.m. Smith recognized the victim, having known her in
school. Smith did not get a close look at the man’s face, but she noticed he
was African-American and estimated that he weighed 155 to 160 pounds, was
about six feet tall, had broad shoulders, and was wearing black and red
hightop shoes. When shown a red, black, and white shoe for identification,
Smith stated that she did not remember seeing white on the man’s shoes that
night.

         On cross-examination, Smith admitted that she did not give a
description of the man to the 911 operator or to Investigator McConnell
during her July 30th statement. Smith explained, however, that she did not
give a description to Investigator McConnell the first time because she was
scared. Smith stated that she gave a second statement to police, during which
she described the man’s shoes and said he was wearing a hooded top draped
over his face. She also said that the man appeared to have short hair but she
could not say for sure. In response to questioning, Smith acknowledged that
she could not tell for sure that the man was African-American because he was
wearing long pants and long sleeves with his face covered, but she assumed
“[i]f it would have been a white man standing there, [she] could have seen
some kind of . . . white.”

       Donna Oliver testified that she was in the vehicle with Cynthia Smith
on the night in question. Oliver was driving and Smith was the passenger.
Oliver recalled the events of that night similarly to Smith. Oliver stated that
the man was a young African-American man, approximately five feet, eight
inches tall, weighing 155 pounds, with medium length dark hair.

       911 operator, Jennifer Ragaglia, testified that she received two calls
regarding an incident on Watson Drive the evening of July 29, 2003. The first

                                      -4-
call was received at 8:55 p.m. and was from two women reporting that they
had seen a car with two people in it, fighting. The second call was received
at 8:59 p.m. and was from Martha Crosby reporting that a woman’s throat had
been cut. Ragaglia stated that another operator answered a call at 8:57 p.m.
reporting that there was a female subject on Watson Drive with a gunshot
wound or slashed throat.

       Tammy Middleton testified that she saw a girl standing beside a car on
Watson Drive the night of July 29, 2003, around 8:30 to 8:45 p.m. Middleton
thought the girl had a flat tire so she stopped to help and noticed that the girl
was covered in blood and had blood coming out of her nose. Middleton ran
to a nearby house trailer, had the residents call 911, and returned to help the
girl. The girl had money clinched in her hand.

        Mary Johnson testified that she has known the [petitioner] for a long
time. Johnson remembered hearing about the victim getting shot but had no
first-hand knowledge of the incident. Johnson saw the [petitioner] a few days
after the shooting riding his bicycle in town. When asked what was said when
she stopped to talk to the [petitioner], Johnson replied,

       I asked him why did he kill the girl. I said, it's all over town
       that you did it. I heard you killed her. Why’d you do it? He
       said, f[ ]ck you. It’s my sh[ ]t that come up missing. But he
       didn’t kill her. That’s what was said.

       Johnson said that the [petitioner] told her then and two days later that
he did not kill the victim. On cross-examination, Johnson said that she asked
the [petitioner] the question in a teasing manner.

       Thirteen-year-old Robert Oliver testified that the evening of July 29,
2003, he was on High Avenue playing with a friend, Fred Barnett, outside.
Around 9:00 p.m., he saw someone run down Pine Bluff Road, turn onto High
Avenue, stop under a street light and give him a mean look, then continue
running. The individual was about seven feet away from him and he
recognized the person as the [petitioner]. Oliver knew the [petitioner] fairly
well prior to that night. He remembered hearing sirens all around at the same
time he saw the [petitioner] running. The [petitioner] was wearing very baggy
or loose bottoms. On cross-examination, Oliver admitted that he originally
told Investigator McConnell that the person was wearing a white jersey with
a number 36 on it and tan shorts.

                                       -5-
       Fourteen-year-old Fred Barnett testified similarly to Robert Oliver. In
addition, Barnett heard gunshots before he saw a man running down Pine
Bluff Road. Barnett did not know the man, but he described him as
African-American with “puff things in his hair” and a little hair on his face.
Barnett picked the [petitioner] out of a photographic array as the man he saw
running that night and also pointed him out at trial.

        Lawrence County Police Department Officer Parker Hardy testified
that the [petitioner’s] aunt, Calandra McWilliams, lived eight-tenths of a mile
from where the victim was parked on Watson Drive. Officer Hardy ran from
the crime scene to McWilliams’ house via a route on High Avenue and it took
him six minutes.

        Calandra McWilliams, the [petitioner’s] aunt, testified that on July 29,
2003, the [petitioner] was living with her at her house. McWilliams arrived
home a little after 8:00 p.m. and the [petitioner] was on the porch. The
[petitioner] came inside the house about five or ten minutes later and asked
McWilliams to take him to get something to eat. She recalled that they got
into the car to leave at 9:03 p.m. McWilliams acknowledged that in the
statement she gave Investigator McConnell she said that the [petitioner] came
inside her house at 9:00 p.m. wanting to get something to eat. McWilliams
also acknowledged that she did not know where the [petitioner] was between
8:00 and 9:00 p.m.

        McWilliams testified that after she and the [petitioner] got in the car at
9:03 p.m., she first took the [petitioner] to Amber Brant’s house before getting
something to eat. McWilliams let the [petitioner] out of the car at Brant’s
house while she turned around. She saw the [petitioner] walking toward the
car followed by Brant, and the [petitioner] picked up a plate from her car and
hit Brant on the head. The [petitioner] got back into the car, and they went by
the North End Market, but it had already closed so they went home. On
cross-examination, McWilliams said that the clock in her car was five to ten
minutes fast. McWilliams also said that the [petitioner] was about six feet,
three inches tall. McWilliams remembered hearing sirens nearby when they
returned home.

        Tennessee Bureau of Investigation Agent Elizabeth Reid testified that
she examined the victim’s car for fingerprints. Agent Reid found one of the
[petitioner’s] fingerprints on the outside back passenger door of the vehicle.

                                       -6-
On cross-examination, Agent Reid stated that it was entirely possible for
someone to be in a vehicle and not leave any identifiable latent fingerprints.

        Investigator Samuel McConnell with the Lawrenceburg Police
Department identified a bloody $10 bill found at the scene and the
[petitioner’s] red, black, and white shoes that he confiscated from the
[petitioner]. Investigator McConnell recalled that the [petitioner] admitted to
wearing those shoes the night the victim was murdered. Investigator
McConnell timed the drive from the scene of the shooting to Brant’s house as
taking two minutes and five seconds. He also timed the drive from the scene
of the shooting to the country store where Oliver and Smith phoned 911 as
taking one minute and forty-seven seconds.

        Investigator McConnell questioned the [petitioner] and the [petitioner]
denied being with the victim on Watson Drive on July 29, 2003. Investigator
McConnell later went to the [petitioner’s] aunt’s house to arrest the
[petitioner] and he caught the [petitioner] trying to escape out of a window in
the back of the house. Investigator McConnell then questioned the
[petitioner] a second time during which he admitted being with the victim and
Serrett at 8:00 p.m. He further stated that the victim and Serrett left together
so he walked to Brant’s house where he hit her with a plate and then went
home. When asked, Investigator McConnell stated that he is six feet tall and
said that the [petitioner] reported his height and weight as six feet, one inch
and 170 pounds, respectively.

        Dr. Bruce Levy performed an autopsy on the victim and determined the
cause of death to be a single gunshot wound to the face. The state then rested
its case-in-chief, and the [petitioner] put on the following proof.

       Linda Brewer testified that she was in the area of Watson Drive the
night in question and heard a gunshot. As she traveled on Watson Drive, she
saw two cars on the side of the road and a girl standing with her head tilted
over and covered in blood. Brewer called 911.

       Gregory Cobbins, the [petitioner’s] uncle, testified that around 8:15 to
8:30 p.m. the [petitioner] told him he was going to the store. About ten
minutes later, Cobbins left the house to look for the [petitioner]. Cobbins
went to the North End Market and saw the victim while he was there. From
the market, Cobbins could see the [petitioner] at the nearby Richardson house
talking with Amber Brant. Cobbins saw another individual leave the

                                      -7-
Richardson house and walk toward the market. The [petitioner] then walked
to the market and asked Cobbins for a ride home and Cobbins said no. The
[petitioner] then began walking and Cobbins followed him in the car. The
[petitioner] walked to an apartment building on May Street and went inside
for three minutes, came back outside, jumped a ditch on the side of the road
and went home. The [petitioner] and Cobbins both arrived home around 8:48
p.m.3 Cobbins saw the [petitioner] leave with the [petitioner’s] aunt, Calandra
McWilliams, around 9:00 p.m. Cobbins acknowledged that the [petitioner]
never mentioned to the police officers that Cobbins could provide him an
alibi. Cobbins said that in August 2003, he was working on a road crew and
Serrett drove by and made a gun gesture with his hand to his forehead.

       James Bumpus testified that he gave a statement to Investigator
McConnell on August 10, 2003, during which he told the investigator that he
was on Watson Drive on July 29th which was a lie he had told to help Amber
Brant. On cross-examination, Bumpus admitted that Brant did not want to tell
the police what she knew for fear of getting arrested so she asked Bumpus to
pretend he knew the information she told him first-hand.

        James McWilliams testified that he lived on Perry Street next to the
[petitioner’s] uncle Gregory Cobbins. The afternoon of July 29, 2003, Serrett
and the victim arrived at McWilliams[’] house around 2:30 or 3:00 p.m. and
Serrett gave McWilliams a beer. A short while later, McWilliams saw the
[petitioner] leave with Serrett and the victim. McWilliams saw the [petitioner]
again, ten or fifteen minutes later, walking back to the house. On
cross-examination, McWilliams admitted that he told Investigator McConnell
that he remembered seeing the [petitioner] walking back to the house and
Cobbins driving behind him. McWilliams told Investigator McConnell that
the [petitioner] and Cobbins had been home for over an hour before he heard
sirens going down the road.

       Wilbur Cobbins testified that he was at his niece’s house on Perry
Street the afternoon of July 29, 2003, and saw Serrett and the victim arrive
around 4:45 p.m. and then leave with the [petitioner]. Wilbur Cobbins said
that the [petitioner] returned to the house, walking, between 8:30 and 8:45
p.m followed by Gregory Cobbins. On cross-examination, Wilbur Cobbins
admitted that he was back and forth from his house and his niece’s house that
evening. Wilbur Cobbins disputed that the [petitioner] and Gregory Cobbins

3
    Cobbins lived on the same street as Calandra McWilliams and the [petitioner].

                                            -8-
       had been home over an hour before he heard the sirens.

              As a rebuttal witness, the state offered the testimony of Jamiha Keene
       who testified that on July 29, 2003, the [petitioner] stopped by his apartment
       at the May Street Apartment complex and tried to borrow his bicycle. Keene
       would not let the [petitioner] borrow his bicycle so the [petitioner] took off on
       “Kenny’s” bicycle. Keene said it was sometime between 3:00 and 4:00 p.m.
       when the [petitioner] stopped by.

              Jonathan McGee testified that he also lived in the May Street
       Apartment complex and on July 29, 2003, the [petitioner] stopped by the first
       time between 4:00 and 5:00 p.m. and asked to borrow his bicycle. When
       McGee said no, the [petitioner] jumped on someone else’s bicycle and took
       off. McGee saw the [petitioner] again that night, this time about 11:00 or
       11:15 p.m., after his daughter’s usual bedtime. While McGee was outside his
       apartment, he saw the [petitioner] “pull the bike up, . . . run upstairs for just
       a few seconds, run back down, and was gone.” On cross-examination, McGee
       maintained that he was sure these events happened on July 29th.

Id. at *1-6.

        On April 15, 2008, the petitioner filed a petition for post-conviction relief, and
counsel filed an amended petition on December 11, 2008. In his petitions, the petitioner
argued, among other things, that trial counsel was ineffective for failing to seek suppression
of or object to the introduction of his red, black, and white shoes that the police obtained
following his August 1, 2003, interview with police. The court conducted an evidentiary
hearing on February 26, 2009. At the post-conviction hearing, the petitioner’s trial counsel
testified that he was appointed to represent the petitioner in his first degree murder trial after
the petitioner’s previous attorney was employed by the district attorney’s office.4 The
previous attorney had filed a motion to suppress the petitioner’s post-arrest statement to
police. The subject of the motion was an August 28, 2003, “custodial statement” made by
the petitioner.

      Counsel testified that he was also aware of a “short statement” given by the petitioner
a few days after the July 29, 2003, murder, on August 1, 2003. Counsel had seen the
statement and “there was nothing in [it] that had to do with the Sherry Pogue murder.”
Counsel recalled that toward the end of the statement, the petitioner was asked if he had a

       4
         Some of the testimony at the hearing concerned a Batson v. Kentucky issue. However, that issue
was not raised on appeal, so we will not include that testimony in our summary.

                                                  -9-
gun, and “[h]is answer was, no, he did not have a gun. There was nothing in the statement
that really concerned [counsel] about the murder case.”

       Counsel recalled that “there was some discussion about the clothing [the petitioner]
was wearing,” but he did not know whether that came up in the petitioner’s first statement.
He noted that the petitioner’s clothing was a material issue at trial and was “litigated
heavily.” Counsel stated that personnel from the sheriff’s office obtained the petitioner’s
shoes, which were subsequently introduced at trial. Counsel testified that he did not
remember the circumstances of the first interview, but he “remember[ed] that the taking of
the shoes [was] of some concern, because they were a specific pair of shoes. They had
colors that were involved.”

       Counsel testified that it was his understanding that Investigator Sammy McConnell
conducted the interview and that it took place at the police station. He acknowledged that
he did not seek to suppress anything out of that interview and did not object to the
introduction of the shoes at trial or raise the issue on appeal.

         Counsel testified that the theory of defense was alibi, “which is always kind of tricky,
because it’s sort of an all-or-nothing kind of defense.” Counsel recalled that Cynthia Smith,
one of the State’s witnesses, placed the petitioner at or near the scene of the murder.
However, Smith had given two relatively inconsistent statements, and counsel felt that “she
ended up being a very favorable witness for the defense” and that he “seriously impeached
. . . her testimony.”

       Counsel testified that Smith came to his office for an interview prior to trial, and he
asked her about the perpetrator’s shoes. He explained that he had already seen the
petitioner’s shoes and knew they were red, black, and white. However, Smith told him that
“the shoes she saw didn’t have white on them.” Counsel said that he cross-examined “her
intensely about the shoes,” and he “actually thought the shoes were favorable to the
defense[.]” Counsel recalled that Smith was the only witness who testified about the shoes.
He stated that Donna Oliver, who was an occupant in the vehicle with Smith, corroborated
some of Smith’s testimony, “but a lot of her facts were impeached.”

       On cross-examination, counsel reiterated that he did not seek to suppress the
petitioner’s first statement because it had nothing to do with the murder. He explained that
“[t]he only thing that even remotely . . . had an implication to that” was the petitioner’s being
questioned about possessing a gun, which the petitioner denied. Counsel said “that was
never an issue at the trial.”



                                              -10-
       With regard to the petitioner’s shoes, counsel explained that after his interview with
Smith, he surmised that her testimony was going to be helpful “because she was pretty much
going to say that [the petitioner’s shoes] didn’t quite look like the shoes that she saw.” He
recalled that Smith indeed testified that the shoes she saw were red and black, so he felt that
her testimony “essentially . . . removed [the shoes] from the equation.”

        Counsel testified that the issue with the petitioner’s first statement was that the
seizure of the petitioner’s shoes “spawned out of that statement” and the shoes were an issue
at trial. However, counsel thought that the issue “was pretty much defused.” Counsel
hypothesized that “[i]t was not the shoes that convicted [the petitioner]. . . . Th[e] case was
ultimately decided on the testimony of two young boys.” Counsel acknowledged that he
“could have moved to try to suppress those shoes [but] felt that if [he] could get . . . the
witness to say that the shoes that they actually introduced didn’t look like the ones that she
saw, [he] just saw that as . . . favorable.” He said that the decision was a trial tactic because
he thought the witness’s testimony was helpful.

        On redirect examination, counsel testified that he sought to suppress the petitioner’s
second statement to police, which the petitioner gave on August 28, 2003. He recalled that
in the second statement, the petitioner made reference to the shoes that had been taken from
him during the first interview. He noted that the petitioner was asked what he was wearing
on the night of the murder, and the petitioner said “[he] was wearing the shoes that [the
police] sent to the lab[.]”

       The petitioner testified that he was in general sessions court on August 1, 2003,
regarding a firearms possession charge that was unrelated to the murder case. He said that
as he was leaving the courthouse, Investigator McConnell approached him and asked him
to make a statement. He said that he walked with Investigator McConnell around the
courthouse to the sheriff’s office.

       The petitioner testified that Investigator McConnell asked him to provide a statement
“that would not be used in court” regarding what he had seen on the night of the murder.
The petitioner said that he told Investigator McConnell that he “needed a lawyer present to
make a statement, but [Investigator McConnell] assured [him] that the statement would not
be used against [him] or against anyone else” and continued asking questions. He stated that
Investigator McConnell advised him that he did not have to answer any questions but did
not advise him that he had the right to an attorney.

       The petitioner testified that Investigator McConnell asked him about the clothing,
including footwear, he was wearing on the night of the murder. The petitioner stated that
he told Investigator McConnell that he had been wearing the same shoes that he had on at

                                              -11-
that time. He recalled that Investigator McConnell kept staring at his shoes, so he told
Investigator McConnell that he was ready to leave. Investigator McConnell told him that
he could leave at any time, so the petitioner “left the room [and] told [Investigator
McConnell] I can’t give you my shoes.”

       The petitioner testified that as he walked outside where his mother was, Investigator
McConnell told him that “he would have a search warrant by 12:00 o’clock” if the petitioner
did not give him the shoes, and the petitioner “told him to go get a search warrant.”
However, the petitioner’s mother informed him “to hand over the shoes. He doesn’t have
a search warrant. You hand over the shoes. You in the clear. You’ll be clear.” The
petitioner denied that he gave up his shoes because Investigator McConnell said that he
could get a search warrant.

       On March 4, 2009, the post-conviction court entered a written order denying post-
conviction relief. The court found that the statements made by the petitioner on August 1,
2003, as well as his shoes, were properly admissible; therefore, counsel could not be faulted
for not attempting to have that evidence suppressed.

                                        ANALYSIS

       The petitioner argues that he received the ineffective assistance of counsel. The
post-conviction petitioner bears the burden of proving his allegations by clear and
convincing evidence. See Tenn. Code Ann. § 40-30-110(f) (2006). When an evidentiary
hearing is held in the post-conviction setting, the findings of fact made by the court are
conclusive on appeal unless the evidence preponderates against them. See Tidwell v. State,
922 S.W.2d 497, 500 (Tenn. 1996). Where appellate review involves purely factual issues,
the appellate court should not reweigh or reevaluate the evidence. See Henley v. State, 960
S.W.2d 572, 578 (Tenn. 1997). However, review of a trial court’s application of the law to
the facts of the case is de novo, with no presumption of correctness. See Ruff v. State, 978
S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel, which presents
mixed questions of fact and law, is reviewed de novo, with a presumption of correctness
given only to the post-conviction court’s findings of fact. See Fields v. State, 40 S.W.3d
450, 458 (Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner has the burden
to show both that trial counsel’s performance was deficient and that counsel’s deficient
performance prejudiced the outcome of the proceeding. Strickland v. Washington, 466 U.S.
668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting
that same standard for determining ineffective assistance of counsel that is applied in federal
cases also applies in Tennessee). The Strickland standard is a two-prong test:

                                             -12-
       First, the defendant must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient performance
       prejudiced the defense. This requires showing that counsel’s errors were so
       serious as to deprive the defendant of a fair trial, a trial whose result is
       reliable.

466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The prejudice prong of the test is satisfied by showing a reasonable probability, i.e., a
“probability sufficient to undermine confidence in the outcome,” that “but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694.

       The reviewing court must indulge a strong presumption that the conduct of counsel
falls within the range of reasonable professional assistance, see Strickland, 466 U.S. at 690,
and may not second-guess the tactical and strategic choices made by trial counsel unless
those choices were uninformed because of inadequate preparation. See Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). The fact that a strategy or tactic failed or hurt the defense does
not alone support the claim of ineffective assistance of counsel. See Thompson v. State, 958
S.W.2d 156, 165 (Tenn. Crim. App. 1997). Finally, a person charged with a criminal
offense is not entitled to perfect representation. See Denton v. State, 945 S.W.2d 793, 796
(Tenn. Crim. App. 1996). As explained in Burns, 6 S.W.3d at 462, “[c]onduct that is
unreasonable under the facts of one case may be perfectly reasonable under the facts of
another.”

       The petitioner argues that counsel was ineffective for failing to seek suppression of
“the fruits” of his August 1, 2003, encounter with Investigator McConnell. He asserts that
Investigator McConnell continued to question him after he invoked his right to counsel;
therefore, a motion to suppress his statement would have had merit. He also asserts that
counsel should have sought suppression of his shoes as having been seized without a
warrant. He claims that his “surrendering his shoes in response to repeated threats to obtain
a warrant does not constitute valid consent to the seizure of his property.”



                                             -13-
        Upon review, we conclude that the petitioner has failed to prove that he received
ineffective assistance of counsel. We discern no deficiency in counsel’s performance with
regard to counsel not seeking suppression of the petitioner’s statement or shoes. Counsel
testified at the evidentiary hearing that he did not move to suppress the petitioner’s statement
because it contained nothing that had to do with the murder. Counsel noted that the seizure
of the petitioner’s shoes “spawned out of that statement,” but counsel actually viewed the
shoes as favorable evidence in that Cynthia Smith was going to testify that the petitioner’s
shoes “didn’t quite look like the shoes” worn by the perpetrator. Counsel acknowledged that
he could have sought suppression of the shoes but made the tactical decision not to because
he viewed the shoes, in light of Smith’s testimony, as helpful to the defense. This was a
legitimate trial tactic based on counsel’s strategy to impeach Smith based on her inaccurate
description of the shoes and inconsistencies in her prior statements with other testimony.

        Moreover, the post-conviction court found that the statement was given during a non-
custodial interview and properly admissible; therefore, counsel could not be faulted for
failing to seek its suppression. “[T]he prosecution may not use statements, whether
exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless
it demonstrates the use of procedural safeguards effective to secure the privilege against
self-incrimination.” Miranda v. Arizona, 384 U.S. 436, 444 (1966). “Encompassed within
[the protection against self-incrimination] is the right to counsel, which is applicable
whenever a suspect requests that counsel be present during police-initiated custodial
interrogation. When a suspect invokes that right to counsel, police must cease questioning
until counsel is present.” State v. Saylor, 117 S.W.3d 239, 244 (Tenn. 2003) (citations and
footnote omitted). A person is “in custody” within the meaning of Miranda if there has been
“a formal arrest or restraint on freedom of movement of the degree associated with a formal
arrest.” California v. Beheler, 463 U.S. 1121, 1125 (1983) (internal quotations omitted).

       The evidence shows that the petitioner voluntarily accompanied Investigator
McConnell to the police station and was informed that he could leave anytime and that he
did not have to answer any questions. The evidence further shows that the petitioner indeed
terminated the interview at one point and left the police station. The petitioner was not
arrested until almost four weeks later. Thus, the evidence does not preponderate against the
post-conviction court’s finding.

        The petitioner also suggests that a motion to suppress his shoes would have been
successful because his shoes were seized only after Investigator McConnell’s repeated
threats to obtain a warrant. In this regard, the post-conviction court found that the petitioner
voluntarily surrendered his shoes. When asked at the evidentiary hearing whether he gave
up his shoes because Investigator McConnell said he could get a search warrant, the
petitioner stated, “No. That was not -- no. No.” Instead, the petitioner indicated at the

                                             -14-
hearing that he gave Investigator McConnell his shoes because his mother told him to.
Therefore, the petitioner has failed to show that any deficiency in not seeking suppression
of the shoes caused him prejudice because the evidence suggests that the motion would not
have been granted as the police obtained the shoes with the petitioner’s consent.

                                    CONCLUSION

      Based on the foregoing authorities and reasoning, we conclude that the petitioner has
not met his burden of showing that trial counsel was ineffective in his representation.
Accordingly, we affirm the denial of the petition for post-conviction relief.


                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE




                                           -15-